Order entered May 17, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00240-CV

FLEX CAPITAL TRANSPORT, LLC. D/B/A FLEX FRAC OILFIELD AND FLEXFRAC
                PROPPANT SAND SUPPLIER, Appellants

                                                 V.

                             MUSKIE PROPPANT LLC, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-00869

                                             ORDER
       Both the clerk’s and reporter’s records in this case are overdue. By postcard dated March

15, 2016, we notified the district clerk that the clerk’s record was overdue. We directed the

district clerk to file the clerk’s record within thirty days. To date, the clerk’s record has not been

filed. Also by postcard dated March 15, 2016, we notified the court reporter that the reporter’s

record was overdue. We directed the court reporter to file the record within thirty days. To date,

the reporter’s record has not been filed.

       Accordingly, this Court ORDERS the Dallas County District Clerk to file, within TEN

DAYS of the date of this order, either the clerk’s record or written verification that appellant has

not paid for or made arrangements to pay for the record. We notify appellants that if we receive
verification they have not paid for or made arrangements to pay for the record, we will, without

further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We ORDER Sheretta Martin, official court reporter for the 162nd Judicial District Court,

to file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2) written

verification that no hearings were recorded; or (3) written verification that appellants have not

paid for or made arrangements to pay for the record. We notify appellants that if we receive

verification they have not requested or paid for or made arrangements to pay for the reporter’s

record, we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

       Felicia Pitre
       Dallas County District Clerk

       Sheretta Martin
       Official Court Reporter, 162nd Judicial District Court

       All parties



                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE